DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xin 20210282072.
NWDAF, second network element, Figure 5, 7, para. 0065) and configured to: control the transceiver to receive, from a second entity performing network function (NF) (first network element, Figure 5, 7, para. 0065), a first message for requesting observed service experience analytics, the first message including single-network slice selection assistance information (S-NSSAI) indicating a network slice (the first network element is configured to send a first request to the second network element, where the first request includes at least one of first indication information and second indication information, para. 0173, the identification information of the network slice may be S-NSSAI, network slice selection assistance information (NSSAI), or an NSI ID, para. 0198), control the transceiver to transmit, to a third entity performing application function (AF) associated with the S-NSSAI (at least one network element, Figure 7, when the fifth network element is an AF network element, first data that is in the fifth network element and that is corresponding to the at least one network slice, para. 0230), a second message for requesting service data associated with the observed service experience analytics, the second message including information on at least one application (the second network element sends a fourth request to the at least one network element corresponding to the at least one network slice, para. 0249-0250, the fourth request includes fifth indication information, and the fifth indication information is used to indicate to the at least one network element to report to the second network element the first data that is corresponding to the at least one network slice), control the transceiver to receive, from the third entity, the service data including at least one service experience for the at least one application, identify the observed service experience analytics based on the service - 24 -0203-2732 (WE-201906-002-1-US0, YPF202003-0007/US)data (the second network element receives a fourth response from the at least one network element, and the second network element obtains, based on the fourth response, the first data that is in the at least one network element and that is corresponding to the at least one network slice, para. 0252, first data that is corresponding to the at least one network slice includes service experience data of the service to which the flow belongs, para. 0024), and control the transceiver to transmit, to the second entity, the observed service experience analytics (second network element sends a response to the first network element comprising the first information of the at least one network slice, para. 0211-0212).
Regarding claim 11, The first apparatus of claim 9, wherein the observed service experience analytics includes at least one of service experience for the network slice or the at least one service experience for the at least one application, wherein the service experience for the network slice includes at least one of service experience for a UE, service experience for a group of UEs, or service experience for any UE in the network slice, wherein each of the at least one service experience for the at least one application includes at least one of service experience for a UE, service experience for a group of UEs, or service experience for any UE, and wherein the observed service experience analytics includes at least one of statistic of performance for the network slice or prediction of performance for the network slice (the terminal accesses the communications system through a network element such as the first network element, Figure 1, element 10, which allocates one or more network slices to the terminal, the second network element obtains the first data that is corresponding to the at least one network slice, para. 0252, first data that is corresponding to the at least one network slice includes service experience data of the service to which the flow belongs, para. 0024, para. 0201, the first data that may be obtained by the second network element from the at least one network element includes flow-level network data and flow-level service data, and the second network element collects statistics on a quantity of users in the network slice and a quantity of users of each service in the network slice, statistics may be collected to obtain average service experience of services, para. 0244).  
Regarding claim 12, The first apparatus of claim 11, wherein the service experience for the network slice is determined as an average of the at least one service experience for the at least one application (the first data that may be obtained by the second network element from the at least one network element includes flow-level network data and flow-level service data, and then the second network element collects statistics on a quantity of users in the network slice and a quantity of users of each service in the network slice, statistics may be collected to obtain average service experience of services, para. 0244).
Regarding claim 13, A second apparatus performing network function (NF), the second apparatus comprising: a transceiver; and a controller coupled with the transceiver (first network element, Figure 5, 7, para. 0065) and configured to: control the transceiver to transmit, to a first entity performing network data analytics function (NWDAF) (NWDAF, second network element, Figure 5, 7, para. 0065), a first the first network element is configured to send a first request to the second network element, where the first request includes at least one of first indication information and second indication information, para. 0173, the identification information of the network slice may be S-NSSAI, network slice selection assistance information (NSSAI), or an NSI ID, para. 0198), and control the transceiver to receive, from the first entity, the observed service experience analytics, wherein the observed service experience analytics is identified based on service data including at least one service experience for at least one application (the first network element receives a response comprising the first information of the at least one network slice, para. 0211-0212, the first data that is in the at least one network element and that is corresponding to the at least one network slice, para. 0252, first data that is corresponding to the at least one network slice includes service experience data of the service to which the flow belongs, para. 0024).  
Regarding claim 14, The second apparatus of claim 13, wherein the observed service experience analytics is identified based on the service data and network data associated with information on the at least one application, the network data including information on quality of service (QoS) flow (the first data that may be obtained by the second network element from the at least one network element includes flow-level network data and flow-level service data, and then the second network element collects statistics on a quantity of users in the network slice and a quantity of users of each service in the network slice, statistics may be collected to obtain average service experience of services, para. 0244).  
Regarding claim 15, The second apparatus of claim 13, wherein the observed service experience analytics includes at least one of service experience for the network slice or the at least one service experience for the at least one application, wherein the service experience for the network slice includes at least one of service experience for a UE, service experience for a group of UEs, or service experience for any UE in the network slice, wherein each of the at least one service experience for the at least one application includes at least one of service experience for a UE, service experience for a group of UEs, or service experience for any UE, and wherein the observed service experience analytics includes at least one of statistic of performance for the network slice or prediction of performance for the -26 -0203-2732 (WE-201906-002-1-US0, YPF202003-0007/US) network slice (the terminal accesses the communications system through a network element such as the first network element, Figure 1, element 10, which allocates one or more network slices to the terminal, the second network element obtains the first data that is corresponding to the at least one network slice, para. 0252, first data that is corresponding to the at least one network slice includes service experience data of the service to which the flow belongs, para. 0024, the first data that may be obtained by the second network element from the at least one network element includes flow-level network data and flow-level service data, and then the second network element collects statistics on a quantity of users in the network slice and a quantity of users of each service in the network slice, statistics may be collected to obtain average service experience of services, para. 0244).  
the first data that may be obtained by the second network element from the at least one network element includes flow-level network data and flow-level service data, and then the second network element collects statistics on a quantity of users in the network slice and a quantity of users of each service in the network slice, statistics may be collected to obtain average service experience of services, para. 0244).
Claims 1, 3-8 are rejected under the same rationale.

Allowable Subject Matter
Claims 2, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468